DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2022 was considered by the examiner.

Response to Amendment
This office action is responsive to the amendment filed on 07/01/2022. As directed by the amendment: Claim 1 has been amended, claims 2-4 and 9-11 have been cancelled, and no claims have been added. Thus, claims 1, 5-8, and 12-13 are presently pending in the application.



Response to Arguments
Applicant’s arguments and amendments with respect to claim 1 have been fully considered and are persuasive.  The amendments to claim 1 have overcome the Singh embodiment of Fig.5; however, the amendments to claim 1 did not overcome the rejection of the embodiment in Fig.7. The bullet nose 448 is located on the external wall of the catheter 446 as seen in Fig.7 (discussed more below). Examiner now uses the sealing elements 16 and the non-expandable partial portion (18) of Mittermeyer to modify the embodiment in Fig.7 of Singh to have a space/gap 18 with a reduced diameter relative to the outer diameter the outer wall of the catheter 446 when the sealing elements 16 are in their final state (seen in Fig.2 in Mittermeyer) (discussed more below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 5, 8, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 8992458); in view of Mittermeyer (US 7883492) and O’Neill (US 4986279).
Regarding Claim 1, Singh discloses a convection enhanced drug delivery device (CED device (400); Fig.7) for percutaneously delivering a therapeutic fluid within a target tumor under pressure, the device comprising: a distal micro-tip (412; Fig.7) having one or more fluid ports therein (First and second microfluidic channels 444 are formed in or on the micro-tip 412 such that they extend along the proximal legs 464, across the central body portion 462, and down the distal tip portion 466. The channels 444 can each include one or more fluid inlet ports (e.g., at the proximal end) and one or more fluid outlet ports (e.g., at the distal end); column 14, lines 42-46); an inner fluid lumen (channels (444); Figs. 7 and 11) configured to convey fluid to the one or more fluid ports of the micro-tip (column 14, lines 42-46); a body (catheter (446)) proximal to the distal micro-tip (412) (Fig.7), the body having an outer wall (external wall/surface of catheter (446)) with a backflow prevention portion comprising a bullet nose (448) formed from the outer wall (the bullet nose (448) is formed on the outer wall/surface of the catheter as seen in Fig.7), wherein the bullet nose (448) reduce or eliminate backflow of the pressurized therapeutic fluid along an exterior of the outer wall(CED devices include a bullet-shaped nose proximal to a distal fluid outlet. The bullet-shaped nose forms a good seal with surrounding tissue and helps reduce or prevent backflow of infused fluid; column 5, lines 58-61).
Singh does not appear to disclose plurality of bullet noses disposed in a spaced relationship along a length of the body, one or more grooves formed between bullet noses having a reduced diameter relative to an outer diameter of the outer wall adjacent to the backflow prevention portion thereof and configured to receive tissue to aid in reducing or eliminating the backflow, and one or more splines configured to anchor the micro-tip within the target tumor and prevent movement of the micro-tip relative to the target tumor during patient movement and the splines configured to hold the position of the plurality of bullet noses relative to the received tissue, wherein the one or more splines are separate from the plurality of bullet noses.
Mittermeyer teaches it was known in the art to have multiple sealing elements (16; Fig.2) disposed in a spaced relationship along the catheter’s body (12) and a non-expanding partial portion (18) that forms a space/ gap between the sealing elements to collect backflow substances (column 4 (lines 55-67)- column 5 (lines 1-3)). The non-expanding partial portion (18) have a reduced diameter relative to the outer diameter of the outer wall of the catheter body (12) adjacent to sealing elements (16) as seen in the final state in Fig.2. The sealing elements (16) and the non-expandable partial portion (18) in Mittermeyer are fully capable of being modified to the catheter (446) of Singh, since both catheters have similar cylindrical structures. Modifying the non-expandable partial portion (18) on the catheter (446) of Singh would result in having a gap/space (18) with a reduced diameter relative to the outer diameter of the outer wall of the catheter when the sealing elements (16) are in their final state as seen in Fig.2. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Singh to incorporate the teachings of Mittermeyer to have multiple bullet noses in order to ensure further obstructing the backflow of the substances (the use of multiple sealing elements or complex profile sealing elements may further obstruct the backflow of the substance; column 4, lines 60-32) a grooves between bullet noses in order to further collect any backflow substances that overcome a first sealing element (the use of multiple sealing elements or complex profile sealing elements may further obstruct the backflow of the substance. Should the substance overcome the first sealing element (viewed from the distal end), it then enters a “collecting space” formed between the two sealing elements 16 (or in a cavity formed by the complex profile); column 4, lines 60-66).
O’Neill teaches it was known in the art to have a short barb (13; Fig.1) to anchor cannula (11) relative to the body tissue and to hold the needle during mammography (The barb 13 is retracted within the outer cannula 11 during introduction of the needle guide assembly into the patient's body during localization procedures, and is deployed by withdrawing the wire structure by pulling on its proximal end for immobilizing the needle during mammography; column 3, lines 52-54). The barb (13) is separate from all other components of the device as seen in Fig.1.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Singh to incorporate the teachings of O’Neill to have a one or more splines that anchor the micro-tip with the target tissue in order to secure the device in place during the procedure and patient’s movement.
Regarding Claim 5, Singh as modified discloses the device of claim 1, and further O’Neill discloses wherein the patient movement comprises respiration (the needle assembly can be advanced to the lungs, and the movement in the lungs is respiration) (The localization needle assembly 60 is advanced to the target area of a human or animal body, either for simply marking the location, be it the breast, liver, ductal structure, brain, lung or other organs where it is desirable to take a biopsy, a sample structure or to surgically remove an unwanted mass or lesion from the body; column 6, lines 16-18).
Regarding Claim 8, Singh as modified discloses the device of claim 1, and further discloses wherein one or more of the plurality of bullet noses (448) have a conical, curved, or tapered exterior surface (The nose portion 448 can be conically tapered, as shown, or can taper along a convex or concave curve; column 13, lines 24-25).
Regarding Claim 12, Singh as modified discloses the device of claim 1, and O’Neill further discloses wherein the one or more splines (13) are configured to anchor the micro-tip within the target tumor (column 3, lines 30-44 and 52-54) with distal ends thereof flared outwardly from the device (the distal end of barb (13) is flared outwardly from the localization needle assembly (10) during deployment as seen in Fig.1).
Regarding Claim 13, Singh as modified discloses the device of claim 12, and O’Neill further discloses wherein the body includes one or more longitudinal grooves or channels (opening (14)) having radial openings formed therein (Fig.1); and the one or more splines (13) are slidably mounted within the one or more longitudinal grooves or channels (the barb (13) slide out of the opening (14) during deployment) (column 3, lines 30-44).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 8992458); in view of Mittermeyer (US 7883492), O’Neill (US 4986279, and Singh (embodiment of Fig.5).
Regarding Claim 6, Singh as modified discloses all the limitations of claim 1.
Singh does not appear to disclose one or more over-tubes disposed over the distal micro-tip to define a tissue-receiving space.
Singh, embodiment of Fig.5, teaches it was known in the art to have second outer sheath (14B) disposed over the fluid conduit (12) and the first outer sheath (14A) to define a second tissue-receiving space (18B). The second outer sheath (14B) and the second tissue-receiving space (18B) are fully capable of being modified to the embodiment of Fig.7 in Singh over the catheter (446) (over micro-tip (412)). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Singh to incorporate the teachings of Singh (embodiment of Fig.5) to have one or more over-tubes disposed over the distal mciro-tip to define a tissue-receiving space in order to additional sealing regions proximal to the distal-most primary sealing region (Multi-stage devices such as that shown in FIG. 5 can provide additional sealing regions proximal to the distal-most, primary sealing region. The provision of these secondary, tertiary, etc. sealing regions can augment the primary seal or act as a backup in case the primary seal is compromised; column 12, lines 10-15).
Regarding Claim 7, Singh as modified discloses the device of claim 6, and Singh (embodiment of Fig.5) further discloses wherein tissue is received within the tissue-receiving space (18B) to limit or prevent backflow of infusate along an exterior of the device (column 12, lines 10-15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.I./            Examiner, Art Unit 3783                                                                                                                                                                                            
/NATHAN R PRICE/            Supervisory Patent Examiner, Art Unit 3783